United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 98-3130
      ___________

Ronald Mitchell,                        *
                                        *
              Appellant,                *
                                        *
       v.                               *
                                        *
Randy Johnson, Pulaski County           *
Sheriff, Pulaski County Regional        *
Detention Facility; M. Barkhurst, Chief *
of Detention, Pulaski County Regional *
Detention Facility; Sgt. Kirk, Pulaski  *
County Regional Detention Facility;     *
Sgt. M. Yates, Pulaski County Regional *
Detention Facility; Gerald Bennett,     *
Deputy, Pulaski County Regional         *
Detention Facility; Ed Owens, Nurse,    *
Pulaski County Regional Detention       *
Facility,                               *
                                        *
              Appellees.                *
       ___________
                                            Appeals from the United States
      No. 98-4114                           District Court for the
      ___________                           Eastern District of Arkansas.

Ronald Mitchell,                       *         [UNPUBLISHED]
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       *
Randy Johnson, Sheriff, Pulaski            *
County Regional Detention Facility;        *
Michael Barkhurst, Chief of Detention,     *
Pulaski County Regional Detention          *
Facility; Lt. Hill, Pulaski County         *
Regional Detention Facility; Corporal      *
Everett, Pulaski County Regional           *
Detention Facility; Sgt. Yates, Pulaski    *
County Regional Detention Facility;        *
Corporal Wallace, Pulaski County           *
Regional Detention Facility; Sgt. Alvis,   *
Pulaski County Regional Detention          *
Facility; Lt. Stephens, Pulaski County     *
Regional Detention Facility; Lt. Peters,   *
Pulaski County Regional Detention          *
Facility; Deputy Bennett, Pulaski          *
County Regional Detention Facility;        *
Sgt. Henson, Pulaski County Regional       *
Detention Facility; Calvin Hollowell,      *
Captain, Pulaski County Regional           *
Detention Facility; Captain Day,           *
Pulaski County Regional Detention          *
Facility; Cecil Patmon, Health Service     *
Administrator, Pulaski County              *
Regional Detention Facility, originally    *
sued as Ms. Pattman; Captain Hughes,       *
Pulaski County Regional Detention          *
Facility; Sergeant Talley,                 *
Classification/Disciplinary Board,         *
Pulaski County Regional Detention          *
Facility; Ms. Davidson, DSN #791,          *
Classification/Disciplinary Board,         *
Pulaski County Regional Detention          *
Facility; Palmer, Classification/          *
Disciplinary Board, Pulaski County         *
Regional Detention Facility; Meredith      *
Mack, Social Worker, Classification,       *

                                           -2-
Pulaski County Regional Detention         *
Facility; Deputy Ante, DSN #869,          *
Classification/Disciplinary Board,        *
Pulaski County Regional Detention         *
Facility,                                 *
                                          *
             Appellees.                   *
                                     ___________

                           Submitted: April 7, 1999
                               Filed:
                                   ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

       In 1996, Ronald Mitchell filed two 42 U.S.C. § 1983 actions in the Eastern
District of Arkansas against various individuals affiliated with the Pulaski County
Regional Detention Facility, raising claims stemming from his confinement there. In
both cases, a magistrate judge granted Mitchell leave to proceed in forma pauperis
(IFP) and scheduled an evidentiary hearing. The district court subsequently granted
defense motions to close the cases administratively while Mitchell is in federal custody1
(which may be until the year 2010), and dismissed Mitchell’s complaints. After
Mitchell appealed in both cases, the district court granted Mitchell leave to proceed IFP
on appeal. We consolidated the two appeals for purposes of submission and




      1
         At the time of the defense motions Mitchell was incarcerated in a federal
institution in Pennsylvania.
                                           -3-
disposition, and for the reasons discussed below, we reverse and remand both cases for
further proceedings.2

       The first issue is whether we have jurisdiction over these appeals. Since the
district court dismissed both complaints, we have jurisdiction under 28 U.S.C. § 1291
(jurisdiction over final decisions of district courts). We also have authority to treat a
nonfinal order as reviewable if it could “have the effect of being irreparable on any
subsequent appeal.” Peterson v. Nadler, 452 F.2d 754, 756 (8th Cir. 1971) (per
curiam), abrogated in part on other grounds, Mallard v. United States District Court,
490 U.S. 296, 300–01 (1989). Thus, even if the district court had only administratively
closed the cases, we would still have jurisdiction because the effect of staying
Mitchell’s cases until 2010 could be irreparable on the delayed litigation. See also
Muhammad v. Warden, Baltimore City Jail, 849 F.2d 107, 110 (4th Cir. 1988) (order
administratively closing § 1983 action pending plaintiff’s release from prison was
appealable).

       The second issue is whether an inmate’s civil suit may be held in abeyance until
his release from prison. The situation here is similar to that in Peterson, where an
indigent inmate filed a civil suit against his former attorney. We reversed the district
court’s order staying the inmate’s suit until he was released from prison (which may not
have occurred for twelve years). See Peterson, at 755. As we said in Peterson, “justice
cannot be denied by the court simply because an individual claimant . . . happens to be
in prison.” Id. at 757; see generally Muhammad, 849 F.2d at 111–14 (vacating sua
sponte order administratively closing § 1983 action pending plaintiff’s release from
prison).


      2
        Mitchell has recently filed a motion to dismiss his appeals as moot because he
will be returned to Little Rock for a sentencing and he wants his cases to move forward
in the district court. Because we are remanding the cases for further proceedings, this
motion is dismissed as moot.
                                           -4-
       Accordingly, we reverse the dismissal of the complaints and remand to the
district court with instructions to vacate the administrative closures and conduct further
proceedings. We leave to the district court on remand the issues regarding appointment
of counsel and securing the attendance of any necessary witnesses. We deny
Mitchell’s requests to waive appellate filing fees and to order recusal of the district
judge.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -5-